Dismissed and Memorandum Opinion filed October 30, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                  NO. 14-11-01103-CR

                    PETER JOSEPH ROSENBERGER, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 8
                               Harris County, Texas
                          Trial Court Cause No. 1762576


                  MEMORANDUM                         OPINION


       A written motion to dismiss the appeal, personally signed by appellant, has been
filed with this court. See Tex. R. App. P. 42.2. Because this court has not delivered an
opinion, we grant appellant’s request.

       Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                     PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).